The opinion of the court was delivered by
West, J.:
The plaintiff sued the defendant school, district to recover $33.60 for transportation of his children to school and recovered in justice court. On-appeal by the defendant to the district court a demurrer to the bill of particulars was sustained and judgment rendered against the plaintiff for costs, from whicb ruling he seeks to appeal. Section 566 of the civil code-provides that no appeal shall be had or taken to the supreme court in any civil action for the recovery of' money unless the amount or value in controversy, exclusive of costs, shall exceed one hundred dollars, except in cases involving the tax or revenue laws, or the title to real estate, or an action for damages in which slander, libel, malicious prosecution or false imprisonment is declared upon, or the constitution of thi& state, or the constitution, laws or treaties of the United States. Having ho jurisdiction the appeal must be dismissed.